Citation Nr: 0318929	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-21 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for small 
airways disease, with restrictive and obstructive ventilatory 
defects, for the period prior to April 5, 2001.

2.  Entitlement to a rating in excess of 60 percent for small 
airways disease, with restrictive and obstructive ventilatory 
defects, for the period beginning on April 5, 2001. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to August 
1968.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2001, at which time the issue for 
review was that of the veteran's entitlement to an increased 
rating for a respiratory disorder, then rated as 30 percent 
disabling.  Such matter was remanded by the Board to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, for certain development actions.  
In addition, the Board found that a notice of disagreement 
had been timely submitted by the veteran with respect to the 
June 1998 rating decision denying entitlement to service 
connection for residuals of a fracture of the left foot.  
That issue was remanded to the RO, pursuant to the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), for the issuance 
of a statement of the case.  

While the case remained in remand status, the veteran in 
March 2001 designated another veterans service organization 
as his representative in matters before VA.  In May 2001, the 
RO prepared and furnished to the veteran and his prior 
representative a statement of the case as to the June 1998 
denial of the claim for service connection for residuals of a 
fracture of the left foot.  While the veteran requested that 
the representative appointed in March 2001 receive copies of 
all correspondence regarding all pending issues, it is not 
evident that the statement of the case of May 2001 was ever 
provided to his new representative.  Hence, that issue is 
further addressed in the Remand portion of this document.  

By rating action entered in February 2003, the RO increased 
the rating assigned for the veteran's service-connected 
respiratory disorder from 30 percent to 60 percent, effective 
from April 5, 2001.  Based on the increase effectuated during 
the pendency of the veteran's appeal, as initiated by a claim 
filed in December 1997, the issues identified on the title 
page have been restyled to reflect such rating change.


FINDINGS OF FACT

1.  The veteran initiated a claim for increase for his 
service-connected small airways disease on December 31, 1997.

2.  From May 13, 1999, to April 5, 2001, exercise testing 
identified an oxygen consumption rate of 17.3 ml/kg/min and 
pulmonary function testing in July 1999 disclosed a forced 
expiratory volume in one second (FEV-1) of 55 percent of 
predicted normal in association with the veteran's small 
airways disease; there is no showing during such period of a 
greater level of lung or related impairment than that 
reflected by a 60 percent schedular evaluation.  

3.  The veteran's small airways disease since April 5, 2001 
is not manifested by pulmonary function studies showing FEV-
1, forced vital capacity (FVC), or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) values that are less than 40 percent.  Further, there 
is no showing that maximum exercise tolerance was less than 
15 ml/kg/min oxygen consumption with cardiac or respiratory 
limit; or that the veteran suffers from cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, or the need 
for outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  Between December 31, 1997 and May 12, 1999, the schedular 
criteria for an evaluation in excess of 30 percent, for small 
airways disease were not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.97, 
Diagnostic Code 6604 (2002).

2.  The schedular criteria for the assignment of a 60 percent 
evaluation, but none greater, for small airways disease for 
the period from May 13, 1999, have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.97, 
Diagnostic Code 6604.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in January 2001 so that additional development actions 
could be accomplished in conjunction with the veteran's claim 
for increase for small airways disease, and it appears that 
all of the actions sought by the Board were fully 
accomplished.  Neither the veteran, nor his representative, 
contends otherwise.  Thus, no Stegall violation is found as 
would preclude an adjudication of the merits of the issue now 
before the Board.  

It is also noteworthy that, while this appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, and VA has issued regulations 
implementing the VCAA; specifically, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The VCAA and the implementing 
regulations are liberalizing and are therefore applicable to 
the questions herein presented.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, what part of that evidence is to be provided by the 
claimant, and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, 
the record reflects that the veteran has been fully apprised 
of the changes brought about by the VCAA, to include notice 
of what evidence is necessary to substantiate his claim and 
of the VA's obligation to obtain all relevant evidence in the 
custody of a Federal department or agency.  The Board through 
its January 2001 remand ensured that compliance with the VCAA 
be undertaken and the RO is shown to have fully complied 
therewith as to the issue now under review.  As well, in 
March 2001, the veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physicians regarding treatment for his claimed 
disorders, or to provide properly executed releases so that 
VA could request the records for him.  In this regard, 
pursuant to the RO's March 2001 request that the veteran 
identify his medical providers, the appellant in a March 2001 
reply reported that all of his treatment was received through 
VA.  The Board finds that a complete set of VA treatment 
records has been obtained through the RO's efforts.  Based on 
the foregoing, the duties to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, examination and 
treatment records compiled by VA sources have been obtained 
by the RO while the case remained in remand status.  Prior 
thereto, and to the extent that the veteran has provided 
complete authorizations, his private medical records were 
obtained.  As well, multiple VA medical examinations have 
been afforded the veteran in connection with the claim for 
increase now being considered.  As such, all duties involving 
the VA's duty to assist obligation have been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection for bilateral hilar adenopathy of an 
unknown etiology was established by the RO in a rating 
decision of April 1969, at which time a noncompensable rating 
was assigned by analogy under DC 6699.  This appeal 
originates from a claim for increase filed by the veteran 
with the RO on December 31, 1997, in which he sought a 
compensable evaluation for the disability in question.  

By rating action in August 1998, the evaluation was increased 
to 10 percent, effective from December 31, 1997.  By rating 
action in August 1999, the disability was recharacterized as 
small airways disease with restrictive and obstructive 
defects and a 30 percent evaluation was assigned under DC 
6699-6604, effective December 31, 1997.  A 60 percent rating 
was assigned in a February 2003 rating decision, effective 
from April 5, 2001.

Notwithstanding the RO's grants of increases during the 
pendency of the instant appeal, the veteran's local and 
national representative have advanced allegations in support 
of yet a higher rating.  See AB v. Brown, 6 Vet. App. 35 
(1993).  As well, the RO's assignment of an effective date 
for the 60 percent rating as of a date other than the date of 
its receipt of the veteran's claim for increase places the 
earlier period at issue during which not more than a 30 
percent rating was assigned.  

In addressing the veteran's claim for a rating increase, it 
is noted that 38 C.F.R. § 4.96 provides that ratings under 
DCs 6660 through 6817, and 6822 through 6847 will not be 
combined with each other and that a single rating will be 
assigned under the DC that reflects the predominant 
disability, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  See also 38 C.F.R. § 4.14 (2002) (avoidance of 
pyramiding in the rating of the same disability under various 
diagnoses and the evaluation of same manifestation under 
different diagnoses); Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  

Under the applicable rating criteria, a 100 percent 
evaluation is assignable where the FEV-1 is less than 40 
percent of the predicted value; or the ratio of FEV-1 to FVC 
is less than 40 percent; or the DLCO (SB) is less than 40 
percent of the predicted value; or the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption with 
cardiac or respiratory limitation; or there is cor pulmonale 
(right heart failure); or right ventricular hypertrophy; or, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or use of oxygen therapy is required.  38 C.F.R. § 4.97, DC 
6604.  

A 60 percent rating is for assignment for an FEV-1, a ratio 
of FEV-1 to FVC, or a DLCO(SB) of 40 to 55 percent predicted; 
or there is a maximum oxygen consumption of 15 to 20 ml (with 
cardiorespiratory limit).  

With an FEV-1 or FEV1/FVC ratio of 56 to 70 percent of 
predicted normal, or a DLCO (SB) of 56 to 65 percent of 
predicted normal, a 30 percent rating is for assignment.  Id.  

Entitlement to a Rating Greater than 30 Percent prior to 
April 5, 2001

A March 1998 VA pulmonary function study was reported in July 
1998 to have shown an FVC of 55 percent, and an FEV-1 of 57 
percent.  Other results were reported but are not pertinent 
under the rating criteria.  The diagnosis was moderate 
restrictive and moderate obstructive small airway disease.  

At a March 1999 VA pulmonary function test the veteran's FEV-
1 was between 59 and 60 percent of that predicted.  FEV-1/FVC 
was 97 percent of that predicted.  The Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method  was 
78 percent.

Exercise testing performed on May 13, 1999 identified an 
oxygen consumption rate of 17.3 ml/kg/min.  Pulmonary 
function studies conducted in July 1999 revealed a FEV-1 of 
55 percent and a FEV-1/FVC or 98 percent.  Similar findings 
were recorded following an August 1999 pulmonary function 
study.  The diagnosis was that the appellant had a moderately 
severe restrictive defect.  

A March 2000 VA pulmonary function study showed an FEV-1 of 
53-57 percent of that predicted.

A VA pulmonary function study in April 2001 showed a FEV-1 of 
50 percent of that predicted, and a FEV-1/FVC of 85 percent 
of that predicted.  Follow up studies in May 2001 showed a 
FEV-1 of 41 to 50 percent of that predicted, and a 
FEV-1/FVC of 85 percent of that predicted.

Based on the foregoing, the Board finds that from December 
31, 1997 to May 12, 1999, the veteran's respiratory disorder 
did not show evidence of such disabling manifestations as to 
warrant an evaluation greater than 30 percent under 38 C.F.R. 
§ 4.97, Diagnostic Code 6604.  On May 13, 1999, however, the 
veteran showed evidence of increased disability warranting a 
60 percent evaluation.  As such, a 60 percent evaluation is 
granted for small airways disease effective from May 13, 
1999.
 
As to whether an evaluation in excess of 60 percent is in 
order, it is noted that pulmonary function testing in March 
1999 demonstrated a post-bronchodilator value for FEV-1 of 36 
percent of predicted normal which, if consistently shown, 
would denote a basis for the assignment of a 100 percent 
schedular evaluation under DC 6604.  Notably, however, none 
of the other spirometry values recorded at that time was 
indicative of a totally disabling disorder of the veteran's 
lungs.  The same is true with respect to all other pulmonary 
function testing during the pertinent period prior to April 
5, 2001.  Such testing in March 1998, July 1999, and March 
2000 did not identify an FEV-1, FEV-1/FVC ratio, or a DLCO 
(SB) of less than 40 percent, and the record does not 
otherwise demonstrate the presence of any other manifestation 
warranting the assignment of a 100 percent schedular 
evaluation under DC 6604.  Notwithstanding the finding of a 
VA physician that the reduced FEV-1 of 36 percent was 
representative of the veteran's respiratory status at that 
time, such lone finding is inconsistent with the other 
findings obtained in March 1999 and on the three other 
occasions cited above, and, as such, cannot reasonably be 
held to be dispositive of the severity of the veteran's 
service-connected lung disorder throughout the period in 
question.  Accordingly, a 60 percent schedular rating, but 
none greater, is for assignment for the period beginning May 
13, 1999 but not prior thereto.  

Entitlement to a Rating Greater than 60 Percent on and after 
May 13, 1999

Pulmonary function studies conducted as of April 2001 and 
thereafter fail to identify the requisite FEV1, FEV1/FVC, or 
DLCO(SB) values as to warrant any increase beyond the 
currently assigned 60 percent evaluation for the period on 
and after May 13, 1999.  As well, it is not demonstrated that 
the veteran's maximum exercise tolerance is less than 15 
ml/kg/min oxygen consumption with cardiac or respiratory 
limitation.  Likewise, the existence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, or the need 
for outpatient oxygen therapy is not indicated during the 
relevant time period.

In the absence of findings indicative of a greater impairment 
of the lungs, it must be concluded that disability in 
question is not more than 60 percent disabling under the 
applicable DC both on and after May 13, 1999.  Moreover, the 
record does not demonstrate that the overall severity of the 
veteran's service-connected respiratory impairment warrants 
the assignment of the next higher evaluation, 100 percent, 
pursuant to 38 C.F.R. § 4.96.  Accordingly, a schedular 
evaluation in excess of 60 percent for small airways disease, 
with obstructive and restrictive defects, is not for 
assignment for the period from May 13, 1999, to the present.  



ORDER

For the period from December 31, 1997 to May 12, 1999, an 
evaluation in excess of 30 percent for small airways disease, 
with obstructive and restrictive ventilatory defects, is 
denied.

Effective May 13, 1999, a 60 percent schedular evaluation, 
but none greater, is granted for small airways disease, with 
obstructive and restrictive ventilatory defects, subject to 
those provisions governing the payment of monetary benefits.


REMAND

Based on the RO's failure to provide a copy of the statement 
of the case of May 4, 2001, as to the denial of a claim of 
entitlement to service connection for residuals of a fracture 
of the left foot, to the veteran's then-appointed 
representative, further remand is required.  Manlincon.  

Accordingly, such issue is REMANDED to the RO for the 
following action:

The RO should furnish to the 
representative appointed in March 2001, a 
copy of the statement of the case dated 
May 4, 2001, regarding the veteran's 
claim of entitlement to service 
connection for residuals of a fracture of 
the left foot.  Notice is hereby afforded 
the veteran that he must submit a timely 
substantive appeal to perfect his right 
to appellate review of such issue by the 
Board.  



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



